Hope s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                    December 21, 2015

                                   No. 04-15-00747-CV

            Elizabeth KING, M.D., and Northeast OB/GYN Associates, P.L.L.C.,
                                       Appellants

                                             v.

                                     Hope KELLEY,
                                       Appellees

                 From the 37th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-17290
                       Honorable Michael E. Mery, Judge Presiding


                                      ORDER
       The Appellant’s Motion for Extension of Time to File Brief is GRANTED. The
appellant’s brief is due on January 25, 2016. No further extensions, absent extenuating
circumstances.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of December, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court